Exhibit 10.1

Execution Version

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is effective as of
March 4, 2016 (the “Effective Date”) between The Manitowoc Company, Inc., a
Wisconsin corporation (“Manitowoc ParentCo”), and Manitowoc Foodservice, Inc., a
Delaware corporation (“Manitowoc Foodservice”).

WHEREAS, Manitowoc ParentCo and Manitowoc Foodservice are party to that certain
Master Separation and Distribution Agreement, dated as of March 4, 2016 (the
“Separation Agreement”), pursuant to which the parties agreed to separate the
business of Manitowoc Foodservice and its subsidiaries (collectively, the
“Manitowoc Foodservice Group”) from Manitowoc ParentCo; and

WHEREAS, after the consummation of the transactions contemplated by the
Separation Agreement, Manitowoc Foodservice wishes to engage Manitowoc ParentCo
to perform, and Manitowoc ParentCo wishes to perform or cause to be performed,
on a transitional basis for the benefit of the Manitowoc Foodservices Group the
services described in the attached Exhibit A, as it may be amended from time to
time by the mutual written agreement of the Parties (the “ParentCo Service
Exhibit”), upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, after the consummation of the transactions contemplated by the
Separation Agreement, Manitowoc ParentCo wishes to engage Manitowoc Foodservice
to perform, and Manitowoc Foodservice wishes to perform or cause to be
performed, on a transitional basis for the benefit of Manitowoc ParentCo and its
Subsidiaries (collectively, the “Manitowoc ParentCo Group”) the services
described in the attached Exhibit B, as it may be amended from time to time by
the mutual written agreement of the Parties (the “Foodservice Service Exhibit”),
upon the terms and subject to the conditions set forth in this Agreement

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1 Capitalized Terms. As used in this Agreement:

(a) “Affiliate” of any specified Person means any other Person directly or
indirectly “controlling,” “controlled by,” or “under common control with”
(within the meaning of the Securities Act of 1933, as amended), such specified
Person; provided, however, that for purposes of this Agreement, the
determination of whether a Person is an Affiliate of another Person will be made
assuming that no member of the Manitowoc ParentCo Group is an Affiliate of the
Manitowoc Foodservice Group.

(b) “Confidential Information” means all information relating generally or
specifically to the business of a Party or any of its Affiliates that is
supplied to or obtained by the other Party or any of its Affiliates pursuant to
or as a result of this Agreement and that is not generally known in the trade or
industry. Notwithstanding the foregoing, “Confidential Information” shall not
mean or include information of a Party or any of its Affiliates that



--------------------------------------------------------------------------------

(i) is or becomes generally available to the public other than as a result of a
disclosure by the other Party or any of its Affiliates in violation of this
Agreement, (ii) was known to the other Party or any of its Affiliates on a
nonconfidential basis prior to its disclosure by such disclosing party, provided
that the source of such information was not, to the receiving party’s knowledge,
bound by any confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to such disclosing party, (iii) becomes
available to the other Party or any of its Affiliates on a nonconfidential basis
from a person other than the disclosing party who is not, to the receiving
party’s knowledge, bound by any confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the disclosing
party or (iv) is independently developed by the receiving party without
reference to any Confidential Information of the disclosing party.

(c) “Labor Cost” for any period shall mean an amount equal to the costs paid or
expenses accrued by Provider and any other Rendering Party during such period
for the employment of those of their respective employees who perform (or
terminate the performance of) the Services pursuant to this Agreement, as pro
rated for the hours spent by such employees performing (or terminating the
performance of) the Services. Such costs and expenses include (without
limitation): (i) salaries, wages, bonuses and incentive, vacation, holiday and
self-funded sick pay; (ii) social security taxes, Medicare taxes and other
payroll taxes; (iii) premiums on behalf of such employees for coverage by any
long-term disability insurance, insured short-term disability benefit, group
term life insurance, accidental death and disability insurance, business travel
accident insurance, and insured group health, dental or vision plans; (iv) other
employee welfare benefits, fringe benefits and perquisites, including benefits
under any employee welfare benefit plan, supplemental unemployment compensation
plan benefits, expatriate compensation program costs and benefits and any other
fringe benefit arrangements that do not constitute an employee benefit plan;
(v) employer contributions to any tax-qualified defined contribution plan on
behalf of such employees (other than employee pretax deferral amounts included
in subclause (i) above as wages) and a proportionate share of employer paid
administration costs; (vi) employer provided benefits under any tax-qualified
defined benefit pension plan and a proportionate share of employer paid
administration costs; (vii) employer provided self-funded group health, dental
and vision benefits; (viii) employer costs for administration of any benefit
plan, program or arrangement provided to or for the benefit of such employees;
and (ix) any other government charges relating to the employment of such
employees, including workers’ compensation claims. Notwithstanding the
foregoing, “Labor Cost” shall not include costs paid or expenses accrued with
respect to any part of the costs or expenses described above that are
attributable to a change in the terms of employment or employee benefit plans or
practices applicable to any such employee from those in effect on the Effective
Date, other than changes that are consistent with changes applied to other
employees in the same or similar positions and/or changes required under any
existing or future collective bargaining agreement.

(d) “Law” shall mean any supranational, national, provincial, state, local or
foreign statute, law (including common law), ordinance, rule or regulation

(e) “Parties” means Manitowoc ParentCo and Manitowoc Foodservice.

 

2



--------------------------------------------------------------------------------

(f) “Person” means an individual and a corporation, a partnership, a limited
liability company, an association, a trust and any other entity or organization,
including a governmental entity or any department, agency or political
subdivision thereof.

(g) “Provider” means (i) Manitowoc ParentCo with respect to the services
described in the ParentCo Service Exhibit and (ii) Manitowoc Foodservice with
respect to the services described in the Foodservice Service Exhibit.

(h) “Recipient” means (i) the Manitowoc ParentCo Group with respect to the
services described in the Foodservice Service Exhibit and (ii) the Manitowoc
Foodservice Group with respect to the services described in the ParentCo Service
Exhibit.

(i) “Receiving Party” means the entity within Recipient for which the applicable
Service is performed.

(j) “Rendering Party” means the entity that performs the applicable Service.

(k) “Service Exhibit” means (i) the Foodservice Service Exhibit in those
circumstances in which Manitowoc Foodservice is responsible for performing
services for the benefit of the Manitowoc ParentCo Group under this Agreement
and (ii) the ParentCo Service Exhibit in those circumstances in which Manitowoc
ParentCo is responsible for performing services for the benefit of the Manitowoc
Foodservice Group under this Agreement.

(l) “Services” means (i) the services described on the ParentCo Service Exhibit
in those circumstances in which Manitowoc ParentCo is responsible for performing
services for the benefit of the Manitowoc Foodservice Group under this Agreement
and (ii) the services described on the Foodservice Service Exhibit in those
circumstances in which Manitowoc Foodservice is responsible for performing
services for the benefit of the Manitowoc ParentCo Group under this Agreement.

(m) “Subsidiary” means, with respect to a Person, any entity that is controlled,
directly or indirectly, by such Person.

(n) “Taxes” means supranational, national, state, provincial, municipal, local
or foreign taxes, charges, fees, levies, or other assessments imposed by any
governmental entity, including any interest and penalties (civil or criminal) on
or additions to any such taxes, whether disputed or not.

(o) “Third Party” means any Person other than the Parties or any of their
Affiliates.

(p) “Third Party Cost” means the aggregate amount that the Third Party Service
Provider would charge to provide the Receiving Party with the applicable Service
upon terms substantially similar to the terms set forth in this Agreement. If
Provider is not reasonably able to identify a Third Party Service Provider for
the applicable Service, then the “Third Party Cost” shall be deemed to mean an
amount equal to the Labor Cost for the applicable Service multiplied by six.

(q) “Third Party Service Provider” means a Person identified by Provider that
satisfies each of the following criteria: (i) the Person is not an Affiliate of
Manitowoc ParentCo, Manitowoc Foodservice or any of their respective Affiliates;
(ii) the Person is not a competitor of Manitowoc ParentCo, Manitowoc Foodservice
or any of their respective Affiliates; and (iii) the Person is engaged in the
business of providing the applicable Service to third parties comparable (in
type and size) to the applicable Receiving Party.

 

3



--------------------------------------------------------------------------------

Section 1.2 Other. Where any group or category of items or matters is defined
collectively in the plural number, any item or matter within such definition may
be referred to using such defined term in the singular number, and vice versa.
Any reference in this Agreement to the masculine, feminine or neuter gender
includes the other genders where appropriate.

ARTICLE 2

TRANSITION SERVICES

Section 2.1 Services.

Provider shall provide, or shall cause one or more of its Subsidiaries to
provide, Recipient with the services described in the Service Exhibit for the
periods set forth therein (collectively, the “Services”). Recipient shall
receive the Services only for the benefit of its business and not for the
benefit of any other Person.

Section 2.2 Additional Services. If, during the period commencing on the
Effective Date and ending on that date that is 180 days after the Effective
Date, Recipient (a) identifies a service that Provider provided to Recipient
during the 12-month period immediately preceding the Effective Date that
Recipient reasonably needs in order for its business to continue to operate in
substantially the same manner in which its business operated prior to the
Effective Date but such service is not listed on the Service Exhibit (other than
because the Parties agreed in writing that such service shall not be provided)
and (b) submits a written request describing such service to Provider’s Service
Manager, then Provider shall consider in good faith the request to provide such
additional service (the “Additional Service”). If the Parties agree on the
Additional Service, then the Parties shall execute and deliver an amendment to
the Service Exhibit to evidence the terms of the Additional Service and the
associated Fees therefor and thereafter the Additional Service shall constitute
a Service provided pursuant to this Agreement.

Section 2.3 Service Changes.

(a) Subject to Section 2.3(b), Provider or any other Rendering Party may
supplement, modify, substitute or otherwise alter the Services from time to time
in a manner consistent with supplements, modifications, substitutions or
alterations made with respect to similar services provided or otherwise made
available by Provider or such Rendering Party to itself, its Affiliates or Third
Parties; provided, however, that no change in the provision of Services that
materially adversely affects the quality, timeliness or availability of the
Services or materially increases the cost of using the Services shall be made
without the prior written consent of Recipient (which consent shall not be
unreasonably withheld, conditioned or delayed).

(b) Notwithstanding Section 2.3(a) and except as set forth on the Service
Exhibit, if Provider is required to (i) increase staffing, (ii) acquire, lease
or license additional facilities, equipment or software, (iii) engage in
significant capital expenditures or (iv) apply for or obtain any approval,
consent or waiver from Third Parties (other than renewals of any

 

4



--------------------------------------------------------------------------------

preexisting permits, licenses or authorizations) (collectively, the “Service
Changes”) in order to accommodate an increase in the use of any Service beyond
the level of use of such Service by Recipient during the 12-month period
immediately prior to the Effective Date, including (A) as a result of a change
in the manner in which Recipient’s business is being conducted after the
Effective Date, but (B) excluding ordinary course expansion of the volume or
geographic scope of such business (such as ordinary course increases in
headcount, customers, suppliers and transaction volumes), then Provider shall
provide Recipient with written notice of the Service Change and propose a plan
for implementing the Service Change before incurring any costs or expenses
resulting from the Service Change. Upon receipt of such written notice, the
Parties shall negotiate in good faith to adjust or change the Services,
including the Fees, as applicable, before Provider undertakes any Service
Change. If the Parties determine that Provider shall undertake the Service
Change, then the Parties shall document the Service Change, together with any
other adjustments or changes to the Services, including to the Fees, in a
written agreement, and the Parties shall amend the Service Exhibit to reflect
such written agreement. Each amended section of the Service Exhibit shall be
deemed part of this Agreement as of the date of such written agreement, and the
Service Changes set forth in such amended Service Exhibit shall be deemed a part
of the Services provided pursuant to this Agreement.

Section 2.4 Quality of Services. Provider warrants that (a) Services of the type
that Provider or any of its Subsidiaries provided to Recipient prior to the
Effective Date, as performed pursuant to this Agreement after the Effective
Date, will be performed in substantially the same manner and on substantially
the same basis (including with respect to timing and priority) as Provider or
one of its Subsidiaries provided the Services to the Receiving Party, whether
directly or indirectly, during the 12-month period immediately preceding the
Effective Date and (b) Services not of the type that Provider or any of its
Subsidiaries provided to Recipient prior to the Effective Date, as performed
pursuant to this Agreement after the Effective Date, will be performed in a
commercially reasonable manner consistent with the nature, quality, standard of
care and service levels (including with respect to timing and priority) at which
the same or similar services are performed by or on behalf of Provider or any of
its Subsidiaries to Provider or any of its Subsidiaries. If the Services do not
conform to the foregoing warranty, then Recipient’s (and the applicable
Receiving Party’s) sole and exclusive remedy shall be the right to require
Provider or any other Rendering Party to perform the Services again, properly
and at no additional expense to Recipient or the other applicable Receiving
Party. Except as set forth in this Section 2.4, there are no warranties with
respect to the Services. PROVIDER (AND EACH OTHER RENDERING PARTY) DISCLAIMS ALL
OTHER EXPRESS AND ALL IMPLIED WARRANTIES RELATING TO THE SERVICES, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
ALL WARRANTIES ARISING OUT OF COURSE OF DEALING OR USAGE OF TRADE.

Section 2.5 Excluded Services. Notwithstanding anything to the contrary, the
Parties do not intend that Provider or any other Rendering Party will render to
Recipient, or that Recipient will receive from Provider or any other Rendering
Party, any professional advice or opinions, whether with regard to tax, legal,
treasury, finance, employment or other business, technical and financial
matters, and Recipient shall not rely on, or construe, any Service rendered by
or on behalf of Provider or any other Rendering Party as any such professional
advice or opinions.

Section 2.6 Cooperation. Recipient shall cooperate with Provider and any other
Rendering Party by promptly providing all information that Provider or any other
Rendering Party reasonably deems necessary for the performance of the Services
and by accepting and using the Services in the ordinary course of business.

 

5



--------------------------------------------------------------------------------

Section 2.7 Subcontracting. Provider may hire or engage one or more Third
Parties to perform any or all of its obligations under this Agreement without
the consent of Recipient; provided that (a) the hiring or engagement of such
Third Party does not decrease the quality or level of services provided to
Recipient to below that provided by Provider, (b) the use of such Third Party
will not increase the sum of the Fees and Reimbursable Expenses payable by
Recipient in connection with such Services, (c) the use of such Third Party will
not change the manner in which the Services are delivered in a way that
increases Recipient’s costs of receiving the Services (it being understood that,
if such Third Party has been engaged by Provider to perform the same or similar
services prior to the Effective Date, then subclauses (a), (b) and (c) shall be
deemed satisfied). Provider shall remain primarily responsible for all of its
obligations under this Agreement, except that if a Third Party provides all or
part of any Service pursuant to a written agreement with Recipient, Recipient
agrees to be bound by, and to cause its Affiliates to comply with, those
obligations that such agreement places on Recipient, and Provider shall not be
responsible for its obligations under this Agreement that are specified in such
agreement to be obligations of such Third Party. Subject to the confidentiality
provisions set forth in Section 4.3, Provider shall provide Recipient with any
information within the possession of Provider or any of its Affiliates that
Recipient reasonably requests in connection with any Services being provided to
Recipient by a Third Party, including any applicable invoices, agreements
documenting the arrangements between such Third Party and Provider and other
supporting documentation.

Section 2.8 System Migration. The Parties acknowledge the transitional nature of
the Services. Each Party shall use commercially reasonable efforts to cooperate
with and assist the other Party in connection with the transition from the
performance of the Services by Provider and the other Rendering Parties to the
performance of the Services by Recipient or its designee (in any event prior to
the expiration or termination of this Agreement), using commercially reasonable
efforts to minimize both the cost of such transition and the disruption to the
ongoing business activities of the parties.

Section 2.9 Reservation of Rights. Nothing in this Agreement shall be deemed to
prohibit or otherwise restrict Provider or any other Rendering Party from
performing, or engaging any Third Party to perform, any Service for the benefit
of itself, its Affiliates or Third Parties.

ARTICLE 3

FEES; PAYMENT

Section 3.1 Fees. In consideration of the performance of the Services, Recipient
shall pay Provider a fee (either one-time or recurring) for such Services or
category of Services, as applicable, (each, a “Fee” and collectively, the
“Fees”). Until December 31, 2016, the Fee for each Service shall equal 105.0% of
the Labor Cost for the applicable Service. If applicable due to an extension of
the term of a Service in accordance with this Agreement, on and after January 1,
2017, the Fee for each Service shall equal 120.0% of the Third Party Cost for
the applicable Service. During the Term, the amount of a Fee for any Service may
be modified to the extent of (a) any adjustments mutually agreed to by the
Parties and (b) any Service Change requested by Recipient and agreed upon by
Provider pursuant to Section 2.3(b). Together with any invoice for Fees,
Provider shall provide Recipient with reasonable documentation to support the
calculation of such Fees.

 

6



--------------------------------------------------------------------------------

Section 3.2 Expense Reimbursement. Recipient shall reimburse Provider and any
other Rendering Party for reasonable and documented out-of-pocket costs and
expenses incurred by Provider or any other Rendering Party in connection with
the performance or termination of the Services (including incremental license
fees incurred by Provider or any other Rendering Party in connection with the
performance or termination of the Services and reasonable travel-related
expenses) to the extent that such costs and expenses are not reflected in the
Fees for such Services (collectively, the “Reimbursable Expenses”), provided
that any such cost or expense in excess of one $1,000, in the aggregate, that is
not consistent with the historical practice among the Parties during the
12-month period immediately prior to the Effective Date shall require advance
written approval of Recipient. Any authorized travel-related expenses incurred
in performing the Services shall be incurred and charged to Recipient in
accordance with Recipient’s then-applicable business travel policies as provided
to Provider from time to time.

Section 3.3 Invoices. Within 30 days after the last day of each month during the
term of this Agreement (and the last day of the term of this Agreement),
Provider shall submit one invoice to Recipient for the Fees and Reimbursable
Expenses (listed separately) applicable to each Service performed during such
month (each, an “Invoice”). Each Invoice shall specify the amount of Fees and
Reimbursable Expenses applicable to each separate type of performed Service
during such month. All amounts shall be listed and payable in U.S. Dollars;
provided, however, that in those instances where Manitowoc ParentCo and
Manitowoc Foodservice agree, if the Services are performed by a Rendering Party
outside the United States for a Receiving Party outside the United States, then
the subject fees shall be billed and paid in the local currency of the Rendering
Party.

Section 3.4 Payment. Subject to Section 3.5, Recipient shall pay, or shall cause
the applicable Receiving Party to pay, the amounts reflected on each Invoice
within 30 days after its receipt thereof. If Recipient fails to pay, or fails to
cause to be paid, any undisputed amounts reflected on an Invoice on or before
the applicable due date, then such undisputed overdue amounts shall bear
interest from the due date until received at the rate equal to the lesser of
(a) the maximum rate permitted by applicable law and (b) 1.5% per month.

Section 3.5 Good Faith Disputes. If Recipient or any other Receiving Party in
good faith disputes an amount reflected on an Invoice, then Recipient (and the
applicable Receiving Party) may withhold payment of the amount subject to the
good faith dispute, provided that (a) Recipient (or the applicable Receiving
Party) provides Provider with written notice of the good faith dispute and the
bases thereof prior to the date on which the subject amount would, but for the
good faith dispute, be due pursuant to Section 3.4 and (b) Recipient (or the
applicable Receiving Party) pays all undisputed amounts reflected on the Invoice
in accordance with Section 3.4.

Section 3.6 Taxes.

(a) The Parties agree that all Fees are exclusive of any value added, goods and
services, sales, use, consumption, excise, service, transfer, stamp,
documentary, filing, recordation taxes or similar Taxes (the “Transaction
Taxes”). Without limitation, Recipient shall be responsible for all Transaction
Taxes imposed or assessed with respect to the provision of Services by Provider
or any other Rendering Party. Provider shall issue proper Invoices usable by
Recipient to recover (by way of credit or refund) Transaction Taxes in
jurisdictions where they are recoverable. The Parties shall cooperate to
minimize any Transaction Taxes, to obtain any refund, return or rebate relating
to, and to apply for an exemption or zero-rating for Services giving rise to,
any Transaction Taxes, including by filing

 

7



--------------------------------------------------------------------------------

any exemption or other similar forms or providing valid tax identification
number or other relevant registration numbers, certificates or other documents.
The Parties shall cooperate regarding any requests for information, audit or
similar request by any governmental entity concerning Transaction Taxes payable
with respect to Services provided pursuant to this Agreement.

(b) Recipient shall be entitled to deduct and withhold Tax required by
applicable Law to be withheld on payments made to Provider pursuant to this
Agreement. To the extent any amounts are so withheld, Recipient shall timely
remit such deducted and withheld amounts to the relevant governmental entity and
promptly provide Provider with evidence of such payment. Provider agrees to
complete and provide to Recipient or if required, to the relevant governmental
entity, at least ten days prior to the payment due date, such forms,
certifications or other documents as Recipient reasonably requests to reduce or
exempt the withholding of any Tax with respect to payments made to Provider when
and where applicable by Law. In addition, the Parties shall cooperate regarding
any requests for information, audit, or similar request by any Taxing Authority
concerning the withholding of any Tax payable with respect to Services.

(c) Recipient shall be responsible for any penalties or interest imposed with
respect to any Transaction Taxes described in Section 3.6(a) and any Taxes
described in Section 3.6(b), except to the extent the penalties or interest
result from an act or omission on the part of Provider or any other Rendering
Party.

Section 3.7 Audit Rights. Recipient shall have the right, upon reasonable notice
and during normal business hours, at its own expense, to inspect and audit the
financial books and records of Provider and any other Rendering Party to the
extent reasonably necessary to verify Provider’s calculation of the Fees and
Reimbursable Expenses. If any such audit uncovers any excess in payments by
Recipient, then Provider shall pay to Recipient the amount of such excess within
ten days following receipt of the audit report together with interest on the
amount of the excess for the period from the date such excess payment was made
until the date of corrective payment in accordance with this Section 3.7 at the
annual interest rate of 8.0%. If such excess is greater than 5.0% of the amount
actually payable by Recipient, then Provider shall promptly pay to Recipient the
cost of the audit. The audit rights pursuant to this Section 3.7 shall survive
the expiration or termination of this Agreement for a period of six months
thereafter.

ARTICLE 4

CERTAIN OTHER ARRANGEMENTS

Section 4.1 IT System Access.

(a) Eligible Employees. Each Party shall ensure that those of its and its
Subsidiaries’ employees who have access to the other Party’s computer network
and associated computer applications (the “Applicable Network”) during the term
of this Agreement shall be limited to employees who meet the following criteria:
(i) such employee is listed in its employee directory or any updates thereto;
(ii) such employee has a legitimate business need to access the Applicable
Network; and (iii) such employee is bound by a confidentiality agreement, in
form and substance reasonably acceptable to the other Party, that the other
Party has the right to enforce to protect its interests. Upon reasonable
request,

 

8



--------------------------------------------------------------------------------

each Party shall provide the other Party with written notice of the name of each
of its and its Subsidiaries’ employees who has, or has had, access to the
Applicable Network during the term of this Agreement.

(b) Compliance Requirements.

(i) Each Party shall cause those of its and its Subsidiaries’ employees who have
access to the other Party’s central processing unit, storage, server or other
network systems (collectively, “Network”) in connection with the delivery or
receipt of a Service to comply with all security guidelines (including physical
security, network access, internet security, confidentiality and personal data
security guidelines) of such other Party that are made known or provided to such
Party from time to time. Each Party shall ensure that any access to the other
Party’s Network described by this Section 4.1(b)(i) shall be used only for the
purposes contemplated by, and subject to the terms of, this Agreement.

(ii) Each Party acknowledges that computing assets connected to the other
Party’s Network are subject to monitoring by intrusion detection instrumentation
and are subject to routine vulnerability assessment scans that may occur during
connect time. Upon a Party’s reasonable request, the other Party shall cooperate
with such Party in connection with any investigation of any apparent
unauthorized access of such Party’s Applicable Network.

(iii) Provider shall cause any other Rendering Party to, process personal data
that it may receive from Recipient while performing the Services only (A) in
such a manner that is necessary to perform such Services, (B) in accordance with
(x) applicable instructions in the Service Exhibit and (y) instructions
otherwise communicated by Recipient and not inconsistent with this Agreement and
(C) using appropriate technical and organizational measures to prevent the
unauthorized or unlawful processing of such personal data or the accidental loss
or destruction of, or damage to, such personal data.

(c) Cost of Increased Use. If a Party or any of its Subsidiaries increases its
use of the other Party’s Applicable Network and such increased use contributes
to the need for such Party to purchase additional computing capacity that such
Party will not utilize following the expiration or termination of this
Agreement, then such other Party shall pay for such increased capacity. Provider
shall provide Recipient with written notice of capacity issues so that Recipient
has a reasonable opportunity to respond and possibly discontinue use of certain
Provider systems in advance of the purchase of any increased capacity for which
Provider will seek payment from Recipient. For these purposes, usage consistent
with recent past practice of Recipient shall serve as the basis from which to
measure increases in usage.

Section 4.2 Proprietary Rights.

(a) Recipient shall be the sole and exclusive owner of all deliverables and
other work product resulting from the performance of the Services (collectively,
“Work Product”). Provider, on behalf of itself and each other Rendering Party,
hereby assigns all of its right, title and interest in and to all Work Product
to Recipient. Provider shall execute, and shall cause each Rendering Party to
execute, such additional documents as Recipient

 

9



--------------------------------------------------------------------------------

reasonably requests to vest in Recipient any rights of Provider and the other
Rendering Parties in Work Product. All Work Product shall constitute
Confidential Information of Recipient under the provisions set forth in
Section 4.3.

(b) Neither Provider nor Recipient (or their respective Affiliates) shall use or
have any rights to the trademarks or service marks of the other without prior
written consent to such use, except to the extent otherwise set forth in that
certain Intellectual Property Matters Agreement of even date herewith (the “IP
Matters Agreement”).

(c) The Parties agree that all know-how, designs, programs and other software
(including all machine readable code, printed listings of code, documentation
and related property and information), trade secrets, methodologies, processes
and other intellectual property owned by Provider or any of its Affiliates that,
during the term of this Agreement, is operated or used by Provider or any other
Rendering Party (or Recipient) in connection with the performance of the
Services shall remain the property of Provider and its Subsidiaries, and
Recipient shall have no rights or interests therein, except to the extent
otherwise set forth in the IP Matters Agreement.

Section 4.3 Confidential Information.

(a) Each Party shall not, and shall cause its Affiliates not to, directly or
indirectly, (a) disclose any Confidential Information of the other Party or any
of its Affiliates to any other Person, (b) use any Confidential Information of
the other Party or any of its Affiliates for any purpose, (c) keep or make
copies of any documents, records or property of any nature whatsoever containing
any Confidential Information of the other Party or any of its Affiliates or
(d) assist any Third Party in engaging in any of the foregoing, except to the
extent necessary to comply with this Agreement or as approved in advance in
writing by the other Party. Nothing in this Agreement shall reduce any Party’s
obligation to comply with all applicable Laws, including those relating to trade
secrets, confidential information and unfair competition.

(b) Notwithstanding the provisions of Section 4.3(a), each Party (and its
Affiliates) may disclose the Confidential Information of the other Party and its
Affiliates at such times, in such manner and to the extent required by
applicable Law, provided that, in such circumstances, the disclosing Party
(a) provides the other Party with prior written notice of such disclosure so as
to permit such other Party to seek a protective order or other appropriate
remedy, (b) limits such disclosure to what is required and (c) attempts (insofar
as is permissible) to preserve the confidentiality of any such Confidential
Information so disclosed.

Section 4.4 Data Privacy. Each Party shall comply, and shall cause its
Subsidiaries to comply, with all applicable state, federal and foreign privacy
and data protection Laws applicable to the provision of the Services under this
Agreement.

ARTICLE 5

RESPONSIBLE EMPLOYEES

Section 5.1 Appointment. Each Party shall appoint one of its employees (each, a
“TSA Manager”) with overall responsibility for managing and coordinating the
delivery and receipt

 

10



--------------------------------------------------------------------------------

of the Services generally and one of its employees for each category of Service
(each, a “Service Manager”) with general responsibility for managing and
coordinating the delivery and receipt of that particular category of Service.
Each Party shall provide the other Party with written notice of the identity and
title of its TSA Manager and Service Managers.

Section 5.2 Responsibilities. With respect to each Service, the TSA Manager
shall have primary responsibility for coordinating and managing the delivery and
use of that Service and shall have authority to act on the applicable appointing
Party’s behalf with respect to the provision and use of such Service. In
overseeing its Service Managers, a Party’s TSA Manager shall have all of the
authority of each of such Party’s Service Managers across all Services and shall
be responsible for ensuring that each of such Party’s Service Managers fulfills
its responsibilities in connection with the Services and this ARTICLE 5. All
communications between the Parties regarding routine matters involving a Service
pursuant to this Agreement shall be directed to the applicable Service Manager
with a copy to the TSA Managers, and all other communications between the
Parties pursuant to this Agreement (other than the negotiation and execution of
any written agreement that amends this Agreement or the Service Exhibit) shall
be directed to the applicable TSA Manager. Each Party shall provide the other
Party with written notice of any change in the status of its TSA Manager or any
of its Service Managers that would affect such TSA Manager’s or Service
Manager’s ability to carry out the responsibilities set forth in this ARTICLE 5
at least ten days prior to such change.

Section 5.3 Dispute Resolution. Each Party shall cause its TSA Manager to meet
as expeditiously as practical to resolve any dispute under this Agreement, and
any dispute that is not so resolved within 30 days may be resolved in accordance
with the dispute resolution procedures set forth in Section 7.3 of the
Separation Agreement. Each Party may treat an act of the other Party’s TSA
Manager that is consistent with the provisions of this Agreement as being
authorized by such other Party without further inquiry. Notwithstanding the
foregoing, no TSA Manager (or Service Manager) shall have authority to amend
this Agreement or the Service Exhibit.

ARTICLE 6

INDEMNIFICATION; LIMITATION OF LIABILITY

Section 6.1 Indemnification.

(a) By Provider. Subject to Section 6.2, Provider shall indemnify, defend and
hold harmless Recipient and its directors, officers, employees, agents and other
representatives (collectively, the “Recipient Indemnitees”) from and against all
liabilities, losses, damages, penalties, judgments, suits, claims, grievances,
costs and expenses of any kind whatsoever, including the reasonable fees and
disbursements of counsel (collectively, “Losses”), that they, or any of them,
may sustain or incur as a result of (i) the breach of any covenant made by
Provider in this Agreement or (ii) willful misconduct or actual fraud on the
part of Provider or any of its Affiliates in connection with the performance of
this Agreement.

(b) By Recipient. Subject to Section 6.2, Recipient shall indemnify, defend and
hold harmless Provider and its Affiliates and its and their respective
directors, officers, employees, agents and other representatives (collectively,
the “Provider Indemnitees”) from and against all Losses that they, or any of
them, may sustain or incur as a result of (i) the breach of any covenant made by
Recipient in this Agreement or (ii) willful misconduct or actual fraud on the
part of Recipient in connection with the performance of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 6.2 Limitation of Liability.

(a) THE AGGREGATE LIABILITY OF PROVIDER AND ITS AFFILIATES, COLLECTIVELY, FOR
ANY ACT OR FAILURE TO ACT IN CONNECTION WITH THIS AGREEMENT (INCLUDING THE
PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION,
USE OF OR FAILURE TO PROVIDE ANY SERVICES UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY)
OR OTHERWISE, SHALL NOT EXCEED THE AGGREGATE FEES ACTUALLY RECEIVED BY PROVIDER
FROM RECIPIENT PURSUANT TO THIS AGREEMENT THROUGHOUT ITS TERM.

(b) IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE UNDER ANY
CIRCUMSTANCES OR LEGAL THEORY FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL,
COLLATERAL OR CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER SUCH LOSSES ARE
FORESEEABLE.

(c) The limitations in Section 6.2(a) and Section 6.2(b) shall not apply in
respect of any Losses arising out of or in connection with a Party’s obligations
under (i) subclause (i) of Section 6.1(a) or subclause (i) of Section 6.1(b), in
each case, to the extent the subject breach constitutes a breach of Section 4.3
or (ii) subclause (ii) of Section 6.1(a) or subclause (ii) of Section 6.1(b).

Section 6.3 Liability for Payment Obligations. Nothing in this ARTICLE 6 shall
be deemed to eliminate or limit either Party’s obligation to pay Fees in
accordance with this Agreement.

Section 6.4 Exclusion of Other Remedies. To the maximum extent permitted by
applicable Law, the provisions of Section 6.1 shall be the sole and exclusive
remedies of the Provider Indemnitees and the Recipient Indemnitees, as
applicable, for any Losses, whether arising from statute, principle of common or
civil law, principles of strict liability, tort, contract or otherwise under
this Agreement; provided, however, that nothing in this ARTICLE 6 shall affect a
Person’s ability to seek equity relief.

Section 6.5 Force Majeure. Neither Party nor any of its Affiliates shall be
liable for any failure to perform, or delay in performing, any obligations under
this Agreement to the extent such failure or delay is due to fire, flood,
earthquake, war (declared or undeclared), an occurrence commonly referred to as
a terrorist attack and any armed hostilities associated therewith, embargo,
riot, insurrection or other cause beyond the reasonable control of the party
failing to perform or delaying the performance of such obligations, including
any such failure or delay relating to computer, telephone, information system or
similar service outage, interruption, disruption, downtime or similar failure.
Subject to providing the other Party with written notice of the circumstances in
question and to using commercially reasonable efforts to resume performance
without undue delay and in a manner that is substantially similar to the manner
in which such Party

 

12



--------------------------------------------------------------------------------

responded to any similar event or circumstance affecting the same or
substantially similar services during the 12-month period preceding the
Effective Date, the Party so failing or delaying shall be entitled to a
reasonable extension of time for the performance of such obligations; provided,
however, that any delay by a supplier of the Party so failing or delaying shall
not relieve that party from liability for such failure or delay unless such
supplier’s delay was attributable to analogous causes. Except to the extent such
delay is caused by the wrongful act or omission of the other Party, any costs
arising from such failure or delay, for which indemnification is not available
hereunder, shall be borne by the Party incurring the costs.

Section 6.6 Legal Violations. Nothing in this Agreement shall require Provider
to perform or cause to be performed any Service to the extent the manner of such
performance would constitute a violation of any applicable Law or any contract
with a Third Party. If Provider is or becomes aware of any potential violation
on the part of Provider, Provider shall use commercially reasonable efforts to
promptly advise Recipient of such potential violation, and Provider and
Recipient shall mutually seek a reasonable alternative that addresses such
potential violation. The Parties agree to cooperate in good faith and use
commercially reasonable efforts to obtain any necessary approvals, consents or
waivers of Third Parties required under any existing with a Third Party to allow
Provider to perform, or cause to be performed, all Services to be provided by
Provider in accordance with the standards set forth in this Section 6.6;
provided, however, that neither Party shall be required to accept any terms or
conditions, commit to pay any amount, incur any obligation in favor of or offer
or grant any accommodation (financial or otherwise, regardless of any provision
to the contrary in the existing contract or agreement) to any Third Party to
obtain any such approvals, consents or waivers. Unless otherwise agreed in
writing by the Parties, all reasonable and documented out-of-pocket costs and
expenses (if any) incurred by any Party or any of its Affiliates in connection
with obtaining any such consents, approvals or waivers (including, if agreed by
the Parties, the amount paid, obligation incurred or accommodation granted to
Third Parties to obtain such consents, approvals or waivers) that is required to
allow Provider to perform or cause to be performed such Services shall be paid
by Recipient. If, with respect to a Service, the Parties, despite the use of
such commercially reasonable efforts, are unable to obtain a required approval,
consent or waiver of a Third Party, or the performance of such Service by
Provider would constitute a violation of any applicable Law, then the Parties
shall use commercially reasonable efforts to develop a reasonable alternative
arrangement that enables Provider to perform or cause to be performed such
Service or an analogous service without obtaining such required approval,
consent or waiver of a Third Party or violating any applicable Law.

ARTICLE 7

TERM; TERMINATION

Section 7.1 Term. The term of this Agreement shall commence on the Effective
Date and remain in full force and effect until terminated in accordance with
this ARTICLE 7. This Agreement shall terminate upon the earliest of the
following to occur: (a) the last date on which either Party is obligated to
provide any Service to the other Party in accordance with the terms of this
Agreement; (b) the mutual written agreement of the Parties to terminate this
Agreement in its entirety; or (c) the date that is 24 months after the Effective
Date. Unless otherwise terminated pursuant to Section 7.2, this Agreement shall
terminate with respect to each Service as of the close of business on the last
day of the period in which such Service is scheduled to be provided as specified
in the Service Exhibit.

 

13



--------------------------------------------------------------------------------

Section 7.2 Termination of Individual Services. Notwithstanding Section 7.1:

(a) Termination by Recipient. Recipient shall have the right to terminate
Provider’s (and any other Rendering Party’s) performance of (i) all or any
portion of the Services at such time or times as Recipient determines in its
sole discretion, provided that Recipient provides Provider with written notice
of such termination at least 30 days in advance or such shorter period as is
reasonable under the circumstances, taking into account the time reasonably
required by Provider (or any other Rendering Party) to discontinue the
performance of the applicable Services without the incurrence of additional
cost, or (ii) all, but not less than all, of the Services if Provider breaches
its obligations under this Agreement and such breach is not cured within 30 days
after Provider’s receipt of written notice thereof from Recipient. If Recipient
terminates performance of all of the Services pursuant to this Section 7.2(a),
such termination shall constitute the termination of this Agreement.

(b) Termination by Provider. Provider shall have the right to terminate
Provider’s (and any other Rendering Party’s) performance of all, but not less
than all, of the Services if Recipient breaches its obligations under this
Agreement and such breach is not cured within 30 days after Recipient’s receipt
of written notice thereof from Provider (it being understood that a good faith
dispute described in Section 3.5 shall not be deemed a breach for purposes of
this Section 7.2(b)). If Provider terminates its performance of all of the
Services pursuant to this Section 7.2(b), such termination shall constitute the
termination of this Agreement.

(c) Termination upon Bankruptcy. This Agreement shall terminate immediately
without any action on the part of any Person if (i) either Party is adjudicated
a bankrupt or files a petition or otherwise seeks relief under or pursuant to
any bankruptcy, insolvency or reorganization statute or proceeding, (ii) unless
cured within 30 days, a petition in bankruptcy is filed against either Party, a
custodian, receiver or trustee is appointed for all or a substantial portion of
the business or assets of either Party or either Party becomes insolvent (using
either the equitable insolvency or balance sheet test) or makes an assignment
for the benefit of its creditors, (iii) whether or not deemed enforceable by
virtue of Section 365 of the U.S. Bankruptcy Code, an order for relief under the
U.S. Bankruptcy Code is entered against either Party and becomes a final order
at any time when such rights of termination may be enforceable or (iv) either
Party as debtor-in-possession, or the trustee in any bankruptcy or
reorganization or similar proceeding, rejects or fails to assume this Agreement.
No assignee for the benefit of creditors, custodian, receiver, trustee in
bankruptcy, sheriff or other officer of the court or official charged with
taking over custody of the business or assets of either Party shall have any
right to continue this Agreement if this Agreement terminates pursuant to this
Section 7.2(c). Nothing set forth in this Section 7.2(c) shall be deemed to
preclude or limit any rights that either Party (or any of their respective
Subsidiaries) may have as a creditor in any proceeding referenced above.

Section 7.3 Interdependencies. The Parties agree that (a) there may be
interdependencies among the Services provided under this Agreement, (b) upon the
request of either Party, the Parties shall cooperate and act in good faith to
determine whether (i) any such interdependencies exist with respect to the
particular Service that a Party is seeking to terminate pursuant to Section 7.2
and (ii) in the case of such termination, Provider’s ability to provide a
particular Service in accordance with this Agreement would be materially and
adversely affected by such termination of another Service, and (c) if the
Parties have determined that such

 

14



--------------------------------------------------------------------------------

interdependencies exist and, in the case of such termination, Provider’s ability
to provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination, the Parties shall
negotiate in good faith to amend the Service Exhibit with respect to such
termination of such impacted Service, which amendment shall be consistent with
the terms of comparable Services.

Section 7.4 Non-Exclusive Rights. The expiration or termination of this
Agreement (or the termination of all or any portion of the Services pursuant to
Section 7.2) shall not affect the respective rights and obligations of the
parties that accrued prior to such expiration or termination. The termination
rights set forth in this ARTICLE 7 (including each party’s right to terminate
all or a portion of the Services pursuant to Section 7.2) shall be in addition,
and without prejudice, to all other rights and remedies to which the terminating
party may be entitled, including any right to specific performance or injunctive
relief.

Section 7.5 Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions set forth in Section 2.9, ARTICLE 3, Section 4.2,
Section 4.3, Section 6.1, Section 6.2, Section 6.3, Section 6.4, Section 7.4 and
ARTICLE 8 shall survive the expiration or termination of this Agreement.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Rights and Obligations. Provider shall cause each Rendering Party to
comply with those provisions of this Agreement that apply to a Rendering Party,
and Recipient shall cause each Receiving Party to comply with those provisions
of this Agreement that apply to a Receiving Party. Each Rendering Party and
Receiving Party, together with each Provider Indemnitee and each Recipient
Indemnitee, is a third-party beneficiary of this Agreement and shall have the
right to enforce the provisions of this Agreement to protect its rights and
interests. There are and shall be no other third-party beneficiaries of this
Agreement.

Section 8.2 Independent Contractor. Neither Provider nor any other Rendering
Party is an employee or agent of Recipient or any Receiving Party, and this
Agreement does not create a joint venture or partnership between Provider or any
Rendering Party and Recipient or any Receiving Party. Neither Provider nor any
other Rendering Party is authorized to perform, assume or create any obligation
or responsibility on behalf or in the name of Recipient or any Receiving Party.

Section 8.3 Governing Law. The internal laws of the State of Wisconsin (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement and each of the exhibits hereto (whether arising in contract, tort,
equity or otherwise).

Section 8.4 Jurisdiction. If any dispute arises out of or in connection with
this Agreement, except as expressly contemplated by another provision of this
Agreement, the Parties irrevocably (a) consent and submit to the co-exclusive
jurisdiction of federal and state courts located in Wisconsin and in Florida,
(b) waive any objection to that choice of forum in Wisconsin or in Florida based
on venue or to the effect that the forum is not convenient, and (c) WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

15



--------------------------------------------------------------------------------

Section 8.5 Dispute Resolution. Each Party stipulates that, if there is any
dispute or disagreement between the Parties as to the interpretation of any
provision of, or the performance of obligations under, this Agreement, such
dispute or disagreement shall be resolved in accordance with Section 7.3 of the
Separation Agreement, the terms of which are incorporated by reference herein.

Section 8.6 Notices. Each Party giving any notice required or permitted under
this Agreement will give the notice in writing and use one of the following
methods of delivery to the party to be notified, at the address set forth below
or another address of which the sending Party has been notified in accordance
with this Section 8.6 as follows: (a) personal delivery; (b) facsimile or
telecopy transmission with a reasonable method of confirming transmission;
(c) commercial overnight courier with a reasonable method of confirming
delivery; or (d) pre-paid, United States of America certified or registered
mail, return receipt requested. Notice to a Party is effective for purposes of
this Agreement only if given as provided in this Section 8.6 and will be deemed
given on the date that the intended addressee actually receives the notice.

 

  (a) If to Manitowoc ParentCo:

The Manitowoc Company, Inc.

2400 South 44th Street

Manitowoc, Wisconsin 54220

United States of America

Attention: General Counsel

Facsimile: (920) 652-9777

 

  (b) If to Manitowoc Foodservice:

Manitowoc Foodservice, Inc.

2227 Welbilt Boulevard

New Port Richey, Florida 34655

United States of America

Attention: General Counsel

Facsimile: (727) 569-1271

Section 8.7 Binding Effect and Assignment. This Agreement binds and benefits the
Parties and their respective successors and assigns. No Party may assign any of
its rights or delegate any of its obligations under this Agreement without the
written consent of the other Party which consent may be withheld in such other
Party’s sole and absolute discretion, and any assignment or attempted assignment
in violation of the foregoing will be null and void.

Section 8.8 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
will remain in full force, if the essential terms and conditions of this
Agreement for each party remain valid, binding and enforceable.

Section 8.9 Entire Agreement. This Agreement constitutes the final agreement
between the Parties, and is the complete and exclusive statement of the Parties’
agreement on the matters contained herein. All prior and contemporaneous
negotiations and agreements between the

 

16



--------------------------------------------------------------------------------

Parties with respect to the matters contained herein are superseded by this
Agreement. In the event of any conflict between any provision in this Agreement
and any specific provision in the Separation Agreement, the provision in this
Agreement will control over the provisions in the Separation Agreement.

Section 8.10 Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and all of which together constitute one agreement. The

signatures of the Parties need not appear on the same counterpart. The delivery
of signed counterparts by facsimile or email transmission that includes a copy
of the sending Party’s signature is as effective as signing and delivering the
counterpart in person.

Section 8.11 Amendment. The Parties may amend this Agreement only by a written
agreement signed by each Party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.

Section 8.12 Waiver. The Parties may waive a provision of this Agreement only by
a writing signed by the Party intended to be bound by the waiver. A Party is not
prevented from enforcing any right, remedy or condition in the Party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the Party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion.

Section 8.13 Construction of Agreement.

(a) Where this Agreement states that a Party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the Party is legally
obligated to do so in accordance with this Agreement.

(b) The captions, titles and headings, and table of contents, included in this
Agreement are for convenience only and do not affect this Agreement’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, exhibit or schedule, such reference will be to an Article
or Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.

(c) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

(d) This Agreement is not to be construed for or against any Party based on
which Party drafted any of the provisions of this Agreement. The language used
in this Agreement is the language chosen by the Parties to express their mutual
intent, and no provision of this Agreement will be interpreted for or against
any Party because that Party or its attorney drafted the provision.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Transition Services Agreement as of the day and year first written above.

 

MANITOWOC PARENTCO: THE MANITOWOC COMPANY, INC. By:  

/s/ Carl J. Laurino

Name:   Carl J. Laurino Title:   Senior Vice President and Chief Financial  
Officer MANITOWOC FOODSERVICE: MANITOWOC FOODSERVICE, INC. By:  

/s/ Maurice D. Jones

Name:   Maurice D. Jones Title:   Senior Vice President, General Counsel and  
Secretary

[Signature page to Transition Services Agreement]